Name: Regulation (EEC) No 673/71 of the Council of 30 March 1971 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed milk powder for use as feed
 Type: Regulation
 Subject Matter: agricultural activity;  economic policy;  food technology;  processed agricultural produce;  European construction
 Date Published: nan

 Official Journal of the European Communities 185 1.4.71 Official Journal of the European Communities No L 77/9 REGULATION (EEC) No 673/71 OF THE COUNCIL of 30 March 1971 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed milk powder for use as feed on their territory up to the end of the 1970/71 milk year when skimmed milk powder is denatured or used for the manufacture of compound feeding-stuffs on the territory of another Member State ; whereas this authorisation must be extended for a short transitional period to permit all Member States to adopt the administrative provisions necessary for the payment of aid for skimmed milk powder which has been denatured or processed into compound feeding ­ stuffs on their territory ; Whereas the change-over to the system laid down in Article 1 of this Regulation must take place under the . best conditions ; whereas transitional measures may therefore prove necessary ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; , Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products, as last amended by Regulation (EEC) No 1253/70,2 and in particular Article 10 (2) thereof; Having regard to the proposal from the Commission ; Whereas Council Regulation (EEC) No 986/683 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed milk powder for use as feed, as last amended by Regulation (EEC) No 1227/70,4 provides that the aid shall be granted, inter alia, for denatured skimmed milk powder and skimmed milk powder processed into compound feeding-stuffs, irrespective of whether the products in question are used as feed within or outside the Com ­ munity ; Whereas it is necessary to limit the amount of aid finally granted where denatured skimmed milk powder and skimmed milk powder processed into compound feeding-stuffs are used as feed on Com ­ munity territory and to ensure the competitiveness of these products in international trade, where necessary, simply by granting a refund ; Whereas the second subparagraph of Article 3 ( 1 ) of Regulation (EEC) No 986/68 also authorises Member States to pay aid for skimmed milk powder produced HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph shall be added to Article 2 ( 1 ) of Regulation (EEC) No 986/68 : 'When skimmed milk or skimmed milk powder are exported in the form of denatured skimmed milk powder or compound feeding-stuffs, an amount equal to the aid shall be levied.' Article 2 « The words 'until 30 June 197V shall be substituted for the words 'until the end of the 1970/71 milk year' in the second subparagraph of Article 3 ( 1 ) of Regulation (EEC) No 986/68 . Article 31 OJ No L 148, 28.6.1968, p. 13 . 2 OJ No L 143, 1.7.1970, p. 1 . 3 OJ No L 169, 18.7.1968, p. 4 . 4 OT No L 141 , 29.6.1970, p . 33 . Should transitional measures be needed to facilitate the change-over to the system established by Article 1 186 Official Journal of the European Communities Article 4or, more particularly, where the application of the provisions of this Article meets with substantial difficulties, they shall be adopted in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 . This Regulation shall enter into force on 1 April 1971 . The provisions of Article 1 shall apply from 8 April 1971 . . This Regulation shall be binding in its entirety and directly applicable in . all Member States . Done at Brussels, 30 March 1971 . For the Council The President M. SCHUMANN